Citation Nr: 1811705	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  09-45 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for hypertension, to include as a result of exposure to Agent Orange or as secondary to service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for rheumatoid arthritis, including rheumatoid arthritis affecting the hands, right wrist, feet, knees, shoulders, back, elbows, ankles, and disfigurement.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to December 1968, including in the Republic of Vietnam during the Vietnam era.  He was awarded a Purple Heart.    

This matter originally came before the Board of Veterans' Appeals (Board) from August 2008 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In October 2014, a video hearing was held before the undersigned.  A transcript of that hearing is of record.   

In April 2015, the Board remanded the instant claims for further evidentiary development.

The Board also remanded a claim of service connection for a left hip disorder.  Upon remand, the RO issued a rating decision in July 2017 granting service connection for residuals, status post femoral neck fracture with surgical internal fixation with osteoarthritis and residual scar, left hip.  The RO assigned an initial disability rating of 10 percent effective January 14, 2010.  The July 2017 rating decision represents a complete grant of the benefits sought on appeal, and the Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the July 2017 rating decision, including the schedular rating or effective date assigned by the RO.  Thus, the left hip issue is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for hypertension and rheumatoid arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

The weight of the evidence supports a nexus between an in-service event and the Veteran's current diagnosis of traumatic brain injury.  


CONCLUSION OF LAW

The criteria to establish service connection for traumatic brain injury have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  An increase in severity of a nonservice-connected disease or injury shall not be service-connected if it is due to the natural progression of the nonservice-connected condition.  Id. at 447-48.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998). 

Here, the three factors for direct service connection are established with regard to the Veteran's claim of entitlement to service connection for traumatic brain injury.  A January 2017 VA medical examiner stated: "Given [the Veteran's] brain scan it is at least as likely as not that the Veteran suffered a traumatic brain injury at some point in his life."  This constitutes a current diagnosis so as to support the first element.  

Regarding the second element, in the January 2017 VA medical examination the Veteran states that he experienced concussions after parachute jumps and lost consciousness after a 1967 explosion.  The Veteran was awarded the Purple Heart as a result of injuries incurred during the explosion.  Since an explosion-related injury is consistent with the circumstances of combat, the Board will accept the Veteran's lay statements as proof that the injury occurred.  38 U.S.C. § 1154(b).  The second element is satisfied.  

The examiner stated that he "cannot resolve without resort to mere speculation if the Veteran suffered a traumatic brain injury during his time spent in the military."  However, in light of the combat presumption and resolving reasonable doubt in favor of the Veteran, the examiner's statements are sufficient to establish nexus.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.102.  As the three elements are satisfied, the Veteran is entitled to prevail on his claim of service connection for traumatic brain injury.  


ORDER

Entitlement to service connection for traumatic brain injury is granted.  


REMAND

After conducting a preliminary review of the remaining issues, the Board finds that further evidentiary development is warranted before a final decision may be reached.  

As relevant to hypertension and arthritis, the Board previously remanded the issues in April 2015 for a VA examination.  The Board asked the VA examiner to address two separate questions:

(d) Notwithstanding the answer to questions (b)-(c), is it at least as likely as not (i.e., at least equally probable) that [the condition] is proximately due to, the result of, or caused by a different medical condition, such as PTSD? 

(e) Notwithstanding the answer to questions (b)-(d), is it at least as likely as not (i.e., at least equally probable) that [the condition] has been aggravated (made permanently worse or increased in severity by a different medical condition, such as PTSD?  If yes, was that increase in severity due to the natural progress of the disease?

Upon remand, a VA examination was conducted in January 2017.  As relevant for both conditions, the VA examiner provided the following answer:

b. The claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.

With regard to hypertension, the VA examiner then gave the following rationale:

c. Rationale: At the present time, there is presently medical literature directly linking PTSD as causing essential hypertension.

The Board notes that the VA examiner appears to have made typographical errors in answering the question and stating the rationale.  First, as to the answer given, there is no question as to whether the condition preexisted service.  Second, as to the rationale provided, it appears more likely from the overall context of the opinion that the VA examiner intended to state that ". . .there is presently NO medical literature directly linking . . ."  

Along with these typographical errors, the VA examiner's opinion is also incomplete because the VA examiner did not address the secondary-aggravation theory of entitlement.  The rationale provided shows that the VA examiner was addressing only the secondary-causation theory.  

Because of the typographical errors in the opinion and because the Board asked the VA examiner to address the secondary-aggravation theory, the VA examiner's opinion is currently incomplete and not substantially compliant with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With regard to arthritis, the VA examiner's rationale reflects similar typographical errors.  First, where the Board asked for an opinion as to the relationship between Agent Orange and rheumatoid arthritis, the VA examiner gave the following rationale:  

Present medical literature at this time does document a sign[i]ficant association between Agent Orange Exposure and/or Dioxin compounds, as causing the connective tissue disorder of Rheumatoid Arthritis.
	
Second, where the Board asked about the secondary relationship between rheumatoid arthritis and PTSD, the VA examiner gave the following rationale:  

At the present time, there is medical literature/epidemiological studies making an association between Rheumatoid Arthritis and PTSD. 

Again here, it appears likely that the VA examiner intended to include a "NOT" and a "NO" in either opinion.  With regard to the VA examiner's opinion on the secondary question, this is particularly shown by the VA examiner's more detailed rationale, which ended with the following conclusion:

This would be that Rheumatoid Arthritis would be a contributing factor[] in developing some level of PTSD, but not that PTSD would be a contributing factor in the development or progression of Rheumatoid Arthritis.

(Emphasis added.)  

This rationale shows that the VA examiner's ultimate conclusion was that PTSD was not secondary to his rheumatoid arthritis.  This supports a conclusion that the opening sentence was a typographical error.  Furthermore, where discussing the "progression of" rheumatoid arthritis by PTSD, it appears that the VA examiner was intending to indicate that PTSD did not likely aggravate the Veteran's rheumatoid arthritis.  However, based on the compounding typographical errors in the opinion and rationales, this is not clear.  As such clarification is needed on the secondary-aggravation question.  

Moreover, the VA examiner's January 2017 opinion states that the Veteran's arthritis is less likely than not related to the Veteran's in-service Long Range Recon Patrol unit missions because such missions by themselves would not cause the Veteran's immune system to mistakenly send antibodies to the lining of the Veteran's joints.  This opinion does not address the cumulative effect of the Veteran's airborne service, including parachute jumps and jumping from helicopters.  See February 2018 appellate brief; December 2014 hearing transcript.  An addendum medical opinion is required to address this question.   

Finally, as to both claims, VA treatment records ending in January 2017 have been associated with the claims file.  The RO should obtain any further relevant VA treatment records dated since January 2017 before returning the remaining issues to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all relevant records of the Veteran's VA treatment since January 31, 2017.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  After completing the action in paragraph 1, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the January 2017 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed hypertension condition.  (The need for an additional in-person examination should be determined by the examiner.)

The examiner is asked to review his answers from the prior examination and then address the following questions:

(a)  Is it at least as likely as not (i.e., at least equally probable) hypertension proximately due to, the result of, or caused by any other medical condition(s), such as PTSD?  If so, please identify the other medical condition(s).  

In answering this question, the VA examiner is asked to clarify the prior answer given to the extent the rationale indicates a positive causal relationship between PTSD and hypertension:  "At the present time, there is presently medical literature directly linking PTSD as causing essential hypertension."  The examiner should clarify whether this was a typographical error and, if so, the examiner should state the intended rationale and explain the medical literature reviewed.  

(b)  Has the Veteran's hypertension been aggravated (made permanently worse or increased in severity) by any other medical condition(s), such as PTSD?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

The examiner is asked to state separate opinions on questions (a) and (b).  

In answering these questions, please articulate the reasons underpinning every conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing the action in paragraph 1, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the January 2017 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed arthritis condition.  (The need for an additional in-person examination should be determined by the examiner.)

The examiner is asked to address the following questions:

(a)  Is it at least as likely as not (i.e., is it at least equally probable) that rheumatoid arthritis is due to the Veteran's confirmed Agent Orange exposure during service in Vietnam? 

In answering question (a), the VA examiner is asked to clarify the prior answer given to the extent the rationale indicates a positive causal relationship between Agent Orange and hypertension:  "Present medical literature at this time does document a sign[i]ficant association between Agent Orange Exposure and/or Dioxin compounds, as causing the connective tissue disorder of Rheumatoid Arthritis."  The examiner should clarify whether this was a typographical error and, if so, the examiner should state the intended rationale and explain the medical literature reviewed.  

(b)  Is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed rheumatoid arthritis, including rheumatoid arthritis affecting the hands, right wrist, feet, knees, shoulders, back, elbows, ankles, and disfigurement, was incurred as a result of the cumulative effect of parachute jumps and jumps from helicopters during the Veteran's service.

(c)  If not directly related to service on the basis of question (b), is arthritis proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

In answering question (c), the VA examiner is asked to clarify the prior answer given to the extent the rationale indicates a positive causal relationship between PTSD and hypertension:  "At the present time, there is medical literature/epidemiological studies making an association between Rheumatoid Arthritis and PTSD."  The examiner should clarify whether this was a typographical error and, if so, the examiner should state the intended rationale and explain the medical literature reviewed.  

(d)  If not caused by another medical condition, has arthritis been aggravated (made permanently worse or increased in severity) by any other medical condition(s), such as PTSD?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

The examiner is asked to state separate opinions on questions (c) and (d).  

In answering all questions, please articulate the reasons underpinning every conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After the requested development has been completed, together with any additional development as may become necessary, readjudicate the remanded claims.  If any benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


